general rule, we have decline to entertain writs that request review of a
                 decision of the district court acting in its appellate capacity unless the
                 district court has improperly refused to exercise its jurisdiction, has
                 exceeded its jurisdiction, or has exercised its discretion in an arbitrary or
                 capricious manner."    State v. Eighth Judicial Dist. Court (Hedland), 116
Nev. 127, 134, 994 P.2d 692, 696 (2000). Here, the district court took
                 jurisdiction of petitioner's appeal and denied relief on the grounds that
                 sufficient evidence supported the conviction and the de minimus doctrine
                 did not apply. Because the district court exercised and did not exceed its
                 jurisdiction and did not act in an arbitrary or capricious manner, its
                 decision is not reviewable by way of a petition for a writ of mandamus. We
                 therefore
                             ORDER the petition DENIED.




                                         Parraguirre




                 Douglas                                    Cherry


                 cc: Hon. James Todd Russell, District Judge
                      State Public Defender/Carson City
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e